            Case 5:19-cv-00834-J Document 45 Filed 01/15/20 Page 1 of 4



                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

                            Before the Honorable Bernard M. Jones
               United States Courthouse, Room 1021, Oklahoma City, Oklahoma

                            ORDER FOR STATUS CONFERENCE

NOTICE TO ALL COUNSEL:

        1.   Counsel are required to file the Joint Status Report and Discovery Plan (now a
single document) not later than February 3, 2020. See LCvR16.1(a)(1) and Appendix II.

        2.     In appropriate cases, the court may conclude a formal status conference is
unnecessary and will proceed with entry of a Scheduling Order based solely on the information
provided in the Joint Status Report and Discovery Plan. If a Scheduling Order is entered prior
to the conference, the conference is deemed stricken and counsel need not appear.

       3.      Unless personal attendance is excused, the conference shall be attended by counsel
with authority to make appropriate decisions and by any pro se litigants, at the time indicated
below. See LCvR16.1(a)(2).

       4.     Please note that a valid photo identification is required to enter the courthouse.


                                     FEBRUARY 12, 2020
        Case 5:19-cv-00834-J Document 45 Filed 01/15/20 Page 2 of 4
                                                        Feb. 12, 2020 Status Conference
                                                                 Hon. Bernard M. Jones



10:00 a.m.
CIV-17-0654-J      Hartford Life and Accident         Anna E. Imose
                   Insurance Company
                   -and-
                   Farmers New World Life             J. Angela Ables
                   Insurance Company                  Johnny R. Blassingame, Jr.

                   v.

                   Keisha Jones-Atchison              J. Blake Patton
                                                      Lambert D. Dunn, Jr.
                                                      Michael L. Bardrick
                   -and-

                   David Atchison, Sr., et al.        Benjamin R. Grubb
                                                      Heidi M. Nichols
                                                      Michael J. Hoover
                   -and-

                   Anitra Haag, et al.                Mark B. Houts
                   Intervenor Defendant
                   -and-
                   Amber Smith, et al.
                   Cross Claimant

                   v.

                   David Atchison, Sr.                Heidi M. Nichols
                   Cross Defendant                    Michael J. Hoover

10:20 a.m.
CIV-18-0944-J      ATS Group, LLC doing business Joshua W. Solberg
                   as Alliance Tank Service      Michael D. McClintock
                                                 Carrie B. Hoffman
                                                 Taylor E. White
                   v.

                   Legacy Tank Industrial Services,
                   LLC, et al.                        Audrey A. Weaver
                                                      Eric C. Money




                                          2
        Case 5:19-cv-00834-J Document 45 Filed 01/15/20 Page 3 of 4
                                                       Feb. 12, 2020 Status Conference
                                                                Hon. Bernard M. Jones

10:40 a.m.
CIV-19-0552-J      Clinton T. Hopkins                Charles T. Battle

                   v.

                   Georg Fischer Central Plastics,   James Randall Coffey
                   LLC

11:00 a.m.
CIV-19-00834-J     Pro-Drive Outboards, LLC          Ryan M. Goudelocke
                                                     Thomas S. Pal Keaty
                                                     William Winfield Stagg
                   v.

                   Cruzani, Inc. formerly known as   Dick Dee Knadler
                   US Highland, Inc.

                   -and-

                   John R. Fitzpatrick

11:20 a.m.
CIV-19-0992-J      R4 Investments, LLC, et al.       Michael D. McGrew

                   v.

                   Real Protect, LLC, et al.         Robert A. Bragalone

1:20 p.m.
CIV-19-0963-J      Ryan Patrick Miller               Paul Lincoln Stoller
                                                     Andrea R. Rust
                   v.

                   CR Bard Incorporated, et al.      Hiba Kazim
                                                     J. Craig Buchan
                                                     Micah J. Petersen
                                                     Stephanie R. Smiley




                                         3
        Case 5:19-cv-00834-J Document 45 Filed 01/15/20 Page 4 of 4
                                                        Feb. 12, 2020 Status Conference
                                                                 Hon. Bernard M. Jones

1:40 p.m.
CIV-19-0964-J      Mose Garlin Starrett               Paul Lincoln Stoller
                                                      Andrea R. Rust
                   v.

                   CR Bard Incorporated, et al.       Hiba Kazim
                                                      J. Craig Buchan
                                                      Micah J. Petersen
                                                      Stephanie R. Smiley

2:00 p.m.
CIV-19-1083-J      Brandi Henry                       Patricia A. Podolec
                                                      Rachel L. Bussett
                   v.

                   The Department of Human            M. Daniel Weitman
                   Services, et al.                   Rebecca I. Burton

2:20 p.m.
CIV-19-1112-J      Debra Johnson                      James W. Dunham, Jr.

                   v.

                   The Prudential Insurance           William K. Turner
                   Company of America                 Julie M. Kamps
                                                      Samuel M. Schwartz-Fenwick

2:40 p.m.
CIV-19-1192-J      SeanRyan Murphy                    Jason E. Robinson
                                                      Lydia J. Barrett
                                                      Richard L. Denney
                   v.

                   Toyota Motor Corporation, et al.   Andrew L. Richardson
                                                      Dru A. Prosser
                                                      Mary Quinn-Cooper




                                          4
